Citation Nr: 1715636	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-09 246A	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 50 percent prior to September 30, 2014, and in excess of 70 percent thereafter for service-connected anxiety disorder and posttraumatic stress disorder (PTSD).   


REPRESENTATION

Veteran represented by:	Jeffrey Marion, Attorney


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel





INTRODUCTION

The Veteran had active service from May 1969 to November 1970 and from August 1979 to July 1994.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran, by counsel, submitted an April 2016 written statement indicating a desire to withdraw the appeal currently pending before the Board. 


CONCLUSION OF LAW

The criteria for withdrawal of the issue on appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The record shows that the Veteran filed a timely notice of disagreement with the ratings assigned for anxiety disorder and PTSD.  In April 2016, the Veteran perfected an appeal of the issue.  In a written statement received in April 2016, the Veteran stated that he wanted to withdraw the appeal currently pending before the Board.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal.  





	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.



		
		Kristin Haddock
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


